UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended December 31, 2012 o Transition Report Under Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4456503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Market St, Suite 113 St. Augustine, FL 32095 (Address of principal executive offices, including Zip Code) (904)-825-0873 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,675,242 shares of common stock as of February 8, 2013. CREATIVE LEARNING CORPORATION CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended December 31, 2012 2 CREATIVE LEARNING CORPORATION Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 4 Consolidated statements of operation 5 Consolidated statements of cash flows 6 Consolidated statement of stockholder’s equity (Deficit) 7 Notes to consolidated financial statements 8 3 CREATIVE LEARNING CORPORATION Consolidated Balance Sheets December 31, September30, Assets Current Assets: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $12,000 and $12,000, respectively 189,870 195,493 Prepaid expenses 23,698 26,334 Other receivables 74,500 103,013 Total Current Assets 1,366,626 Note receivable from related party — — Property and equipment, net of accumulated depreciation of $36,529 and $29,805, respectively 285,981 283,522 Intangible Assets 25,250 25,250 Deposits 39,619 32,619 Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accounts payable: Related parties $ $ Other 148,312 163,171 Payroll accruals 7,239 11,877 Accrued marketing fund 108,615 90,155 Customer deposits 67,500 47,500 Notes Payable: Related parties 20,000 40,000 Other 3,500 3,500 Total Current Liabilities 359,287 372,975 Stockholders’ Equity (Deficit) : Creative Learning Corporation stockholders' equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; -0- and -0- shares issued and outstanding, respectively — — Common stock, $.0001 par value; 50,000,000 shares authorized; 11,556,075 and 10,288,575 shares issued and outstanding, respectively 1,157 1,155 Additional paid-in capital 2,006,118 Retained earnings (deficit) ) ) The accompanying notes are an integral part of the consolidated financial statements 4 CREATIVE LEARNING CORPORATION Consolidated Statements of Operations (Unaudited) For The Three Months Ended December 31, December 31, Revenues: Initial franchise fee $ $ Royalties and marketing fees 149,534 88,385 Corporate Creativity Center Sales 30,201 44,038 813,003 575,458 Operating expenses: Franchise consulting and commissions: Related parties 136,265 66,031 Other 196,169 153,596 Franchise training and expenses: Related parties — 7,750 Other 58,568 17,782 Salaries and payroll taxes 127,361 94,888 Advertising 60,450 64,289 Professional fees 27,738 54,378 Office expense 39,623 33,362 Depreciation 6,724 3,865 Stock-based compensation — 8,800 Other general and administrative expenses 161,507 59,875 Total operating expenses 814,405 564,616 Income (loss) from operations ) 10,842 Other income (expense): Interest expense: Beneficial conversion feature — — Other 134 — Other income 0 240 Total other income (expense) ) 240 Income (loss) before provision for income taxes ) 11,082 Provision for income taxes (Note 11) — — Net Income (loss) $ ) $ Net income (loss) per share (Creative Learning Corporation): Basic and diluted $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements 5 CREATIVE LEARNING CORPORATION Consolidated Statements of Cash Flows (Unaudited) December 31, December 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 6,724 3,865 Compensatory equity issuances 20,000 8,800 Changes in operating assets and liabilities: Accounts receivable 5,623 ) Accounts payable ) 9,743 Accrued liabilities ) 5,448 Accrued marketing funds 18,460 21,465 Customer deposits 20,000 5,000 Notes Payable ) — Deposits ) — Other receivables 28,513 — Prepaid expenses 2,636 5,000 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Property and equipment purchases ) ) Intangible asset purchases — Repayment of loan — ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock — — Net cash provided by financing activities — — Net change in cash 32,090 ) Cash, beginning of period 1,041,786 517,830 Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $
